PER CURIAM.
Nebraska inmate Ronald L. Schade appeals the district court’s1 adverse grant of summary judgment in his 42 U.S.C. § 1983 action. Having carefully reviewed the record and considered the parties’ arguments, see Jolly v. Knudsen, 205 F.3d 1094, 1096 (8th Cir.2000) (standard of review), we find no basis for reversal. We also deny Schade’s motion for appointment of counsel.
Accordingly, we affirm. See 8th Cir. R. 47B.

. The Honorable Richard G. Kopf, United States District Judge for the District of Nebraska.